DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the amendment filed 1/04/2021.  Claims 5-8 are pending while claims 1-4 are canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP-H03032514 to Suzuki (Suzuki) in view of U.S Patent 7,407,001 to Newman et al. (Newman).
In reference to claim 5, Suzuki teaches a vehicular air conditioning unit for air conditioning a passenger compartment (FIG. 1-2; detailed description, first sentence), comprising an air conditioning case (7, FIG. 1-2) that forms an air passage (2, FIG. 1-2) for ventilation air toward the passenger compartment (from 1 to 4, FIG. 1-2); a heat exchanger (3, FIG. 1-2) housed inside the air conditioning case, the heat exchanger exchanging heat between a fluid flowing therein and the ventilation air (detailed description, page 2); and a blower (4, FIG. 1-2) disposed on an air flow downstream side of the heat exchanger (3, FIG. 1-2), the blower (4, FIG. 1-2) generating an air flow that flows toward the passenger compartment (inherent), wherein the air conditioning case includes a space forming portion (9, FIG. 2) that forms a drainage space (10, FIG. 2) which is partitioned from the air passage, the space forming portion includes a drainage portion (6, FIG. 2) that discharges water from inside the air conditioning case to outside of the air conditioning case, an upstream side communication portion (11, FIG. 2) that communicates the drainage space to an upstream side space (5, FIG. 2) on an air flow upstream side of the blower (4, FIG. 1-2) in the air passage, a downstream side communication portion (8, FIG. 1-2) that communicates the drainage space to a downstream side space (area comprising blower 4, FIG. 1-2) on the air flow downstream side of the blower in the air passage (4, FIG. 1-

    PNG
    media_image1.png
    653
    649
    media_image1.png
    Greyscale

FIG. X, as annotated by the Examiner: A Most-Downstream End of the Downstream side Communication Portion 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Suzuki, to have a most-downstream end of the downstream side communication portion toward the air flow downstream side arranged on the air flow upstream side of a most-downstream end of the first connection portion toward the air flow downstream side, as taught by Newman, in order to free said ice from said ice-forming surface without damaging the surface and to automate said system by introducing a controller to control the refrigerant supply in order to decrease the number of separate elements necessary to provide appropriate mixing of air, as well as simplifying, reducing the space requirements of, and potentially reducing the overall cost of the system, while effectively minimizing the effects of `spitting` or projection of water from the evaporator, and drainage of any undesired water from both sides of the deflector.

In reference to claim 7, Suzuki and Newman teach the vehicular air conditioning unit as explained in the rejection of claim 5, and Suzuki additionally teaches wherein at least one of the upstream side communication portion (11, FIG. 2) includes a slit-shaped communication hole which intersects a wall surface of the lower wall forming portion (portion of 7 above the drainage 6, FIG. 2).
In reference to claim 8, Suzuki and Newman teach the vehicular air conditioning unit as explained in the rejection of claim 5, and Suzuki additionally teaches wherein the heat exchanger is a cooling heat exchanger (evaporator 3, FIG. 1-2) that cools the ventilation air (from 1, FIG. 1), and the cooling heat exchanger is disposed in the upstream side space (5, FIG. 2).
Response to Arguments
Applicant’s arguments, see page 6, filed 1/4/2021, with respect to 112 rejection have been fully considered and are persuasive.  The 112 rejection has been withdrawn. 
Applicant’s arguments, see pages 7-12, filed 1/4/2021, with respect to the rejection(s) of claim(s) 1-8 under 102 over Suzuki have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 103 in view of Newman, as described in detail above.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 6,994,157 to Arold teaches an air conditioner.
U.S. Patent 6,478,083 to Nanba et al. teaches a vehicle air conditioner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
1/14/2021